      Case 4:20-cv-00040-BMM-JTJ Document 9 Filed 05/12/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

KARI ANDERSON, et al.,                    Case No. CV-20-40-GF-BMM-JTJ

              Plaintiffs,
                                          ORDER
       v.

MONTANA DEPARTMENT OF
PUBLIC HEALTH AND HUMAN
SERVICES, et al.,

              Defendants.

      Defendants have moved for leave to file under seal Exhibits D through J in

support of their Motion to Transfer Division Venue (Doc. 4), all of which have

been lodged under seal with the Court (Doc. 5). The basis for the motion is that

these exhibits are confidential proceedings of a state court dependency/neglect

matter involving minor children. Defendants have advised that Plaintiffs do not

object to the motion. The Court finds good cause to grant leave to file under seal.

      THEREFORE, IT IS HEREBY ORDERED that Defendants’ Motion for

Leave to File Exhibits Under Seal is GRANTED. The Clerk shall file UNDER




                                          1
      Case 4:20-cv-00040-BMM-JTJ Document 9 Filed 05/12/20 Page 2 of 2



SEAL Exhibits D through J, attached to Defendants’ Notice of Lodging

Documents Under Seal (Doc. 5).

      DATED this 12th day of May, 2020.




                                       2
